              Case 2:19-cv-00136-RSM Document 61 Filed 01/08/20 Page 1 of 3



1                                     THE HONORABLE RICARDO S. MARTINEZ
2



3



4
                         UNITED STATES DISTRICT COURT
5                       WESTERN DISTRICT OF WASHINGTON
6                                 AT SEATTLE
7
8    OLEG CHURYUMOV                     CASE NO.: 2:19-cv-00136-RSM
9    Plaintiff,                         PLAINTIFF’S REPLY TO THIRD MOTION
10                                      FOR LEAVE TO AMEND AND SUPPLEMENT
11                                      COMPLAINT
12          v.                          NOTE FOR MOTION CALENDAR:
13                                      01/10/2020
14   AMAZON CORPORATE;
15   UWAIS KHAN;
16   EDWIN MWANGO;
17   ANDREW BERG;
18
19
                  Defendants.
20
21
22
23
              Case 2:19-cv-00136-RSM Document 61 Filed 01/08/20 Page 2 of 3



1          PLAINTIFF’S REPLY TO MOTION FOR LEAVE TO AMEND COMPLAINT

2           Hereby Plaintiﬀ respectfully ﬁles his Reply to Defendants’ Response (Dkt. # 60) to

3    Motion for Leave to Amend Complaint (Dkt. # 59).

4           Plaintiﬀ sued Amazon and its employees including direct supervisor Uwais Khan for

5    racial and disability discrimination, retaliation, torts and other claims. On January 20, 2019,

6    Defendants removed Plaintiﬀ’s complaint to this District Court (Dkt. # 04). On February 6, 2019,

7    Defendants asked to dismiss part of his claims (Dkt. # 08). On April 28, 2019, Plaintiﬀ petitioned

8    to amend his complaint (Dkt. # 42) since Defendants committed new violations.

9           On November 25, 2019, Court dismissed part of the claims and ordered to amend the

10   complaint with remaining claims. Dkt. # 58.

11          Following the Court Order, on December 22, 2019 Plaintiﬀ excluded part of the claims

12   and amended another part. Dkt. # 59. Also Plaintiﬀ excluded individual Defendants Jeﬀ Bezos,

13   Beth Galetti, Robin Mendelson and Joe Resudek from all claims. Then Plaintiﬀ ﬁled his

14   amended complaint (Dkt. # 59-1) with Motion for leave to amend complaint (Dkt. # 59).

15          On January 6, 2020, Defendants ﬁled their response (Dkt. # 60) to Plaintiﬀ’s Motion for

16   Leave to Amend Complaint (Dkt. # 59). In their Response, Defendants did not oppose Plaintiﬀ’s

17   motion. Dkt. # 60 at p. 2. Rather, Defendants intend to oppose claims in their future motion to

18   dismiss. “Defendants do not oppose Plaintiﬀ’s Motion to Amend. If the Court grants the motion,

19   once Plaintiﬀ ﬁles the amended complaint, Defendants will ﬁle and serve an appropriate response

20   to the amended complaint within the time permitted by the rules or order of this Court.” Id.

21          Defendants also noticed: “Rather than ﬁle an amended complaint, on December 22, 2019,

22   Plaintiﬀ ﬁled a Third Motion to Amend his Complaint.” Id. To clarify, Plaintiﬀ respectfully




     Plaintiff’s Reply to Motion for amend complaint       Pro Se Oleg Churyumov
     Case No. 2:19-cv-00136-RSM 1                          1037 NE 65th St #81067 Seattle, WA 98115
             Case 2:19-cv-00136-RSM Document 61 Filed 01/08/20 Page 3 of 3



1   requests to consider his Exhibit A (Dkt. # 59-1) of Motion to Leave for Amend (Dkt. # 59) as

2   Amended Complaint in response to Court Order Dkt. # 58.

3          Due to above mentioned reasons, Plaintiﬀ respectfully requests that the Court grants leave

4   to amend the complaint; order that the amended complaint be ﬁled in this action in the form of

5   Dkt. # 59-1.

6
    Dated: Jan 08, 2020                               By: Oleg Churyumov
7                                                     1037 NE 65th St #81067 Seattle, WA 98115




    Plaintiff’s Reply to Motion for amend complaint         Pro Se Oleg Churyumov
    Case No. 2:19-cv-00136-RSM 2                            1037 NE 65th St #81067 Seattle, WA 98115
